Citation Nr: 0843016	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from June 1987 to June 1991.  
He is also shown to have participated in Operation Desert 
Shield/Storm in Southwest Asia from January to April 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO.  A 
September 1994 rating decision denied the veteran's claim of 
service connection for PTSD, and a December 2006 rating 
decision denied his claim of service connection for a left 
knee disorder.  

The veteran testified before the undersigned Veterans Law 
Judge in a video-conference hearing in November 2008.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

The currently demonstrated left knee degenerative changes are 
shown as likely as not to be due to trauma sustained during 
the veteran's active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by degenerative changes is 
due to injury or disease that was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008).  The regulations 
implementing VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VCAA and implementing regulations apply in the instant case.  
The Board finds that all pertinent mandates of VCAA and 
implementing regulations are essentially met as to the claim 
addressed on the merits herein.  To the extent that the 
action hereinbelow is fully favorable to the veteran, further 
discussion of VA's fulfillment of VCAA is not necessary at 
this time.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The veteran's own statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  

A careful review of private medical records on file shows 
that the veteran, at the age of 17 (3 years before his 
service entry) underwent left knee surgery.  Namely, excision 
of the patellar tendon ossicle.  A discharge diagnosis of 
left knee patellar tendon ossicle - Osgood-Schlatter's 
disease was supplied.  

The service treatment record shows that lower extremities 
were normal at the time of the February 1987 Marine Corps 
examination.  A history of a pre-service left knee surgery 
was referenced, with no complications.  The veteran 
complained of having left knee pain in October 1987.  The 
assessment was that of rule out sprained ligament.  

Another October 1987 treatment record included a reference to 
possible left knee patellar tendonitis.  A June 1988 
treatment record includes a diagnosis of infrapatellar 
tendonitis.  

An October 1989 treatment record included a diagnosis of rule 
out strained ligaments versus patellar tendonitis.  An August 
1990 treatment record diagnosed patellofemoral syndrome.  The 
April 1991 separation examination included findings of 
prominent left knee tibial tubercle that was noted to have 
existed prior to the veteran's enlistment.  

The veteran was afforded a VA examination in August 2006.  An 
X-ray examination showed no acute osseous abnormality.  The 
diagnosis was that of status post left knee patella ossicle 
removal, by history, with no significant findings on physical 
examination.  

An October 2006 VA clinic note includes complaints of medial 
left knee joint pain, with pain also over the tibial plateau 
and the medial femoral condyle.  No swelling was shown, but 
crepitus was present.  An MRI (magnetic resonance imaging) 
examination was ordered.  

A December 2006 VA primary care outpatient note reports that 
MRI findings from November 2006 that showed a 1 to 1.5 
centimeter cartilage defect over the medial trochlea with 
bone marrow changes.  This was the site of the veteran's 
pain.  The examining physician opined that the diagnosed left 
knee disorder, due to the veteran's age and the local area of 
degeneration, was at least as likely as not due to his 
military service.  He added his opinion that this type of 
defect arose from recurrent physical trauma due to running, 
exercise, heavy loads with full military gear, and long hikes 
on rough terrain.  

A later December 2006 VA consultation report notes that the 
examiner, after examining the veteran, commented that the X-
ray studies showed no significant abnormality.  The MRI 
findings did show evidence of chondrosis in the trochlea of 
the femur and a small ganglion-like cyst near the ACL 
(anterior cruciate ligament).  He observed that there was not 
prior history of surgery to the ACL.  He also mentioned that 
it was "possible" that the currently demonstrated disorder 
was related to the veteran's [pre-service] surgery for 
Osgood-Schlatter's disease.  The diagnosis was that of left 
knee pain probably related to degenerative changes in the 
femoral trochlea.  

As to the claimed left knee disorder, the Board finds the 
evidence to be in relative equipoise is showing that the 
veteran is shown to have degenerative changes that as likely 
as not are due to disease or injury during his period of 
active service.  

As noted, a VA examiner, in December 2006, in the course of 
outpatient follow up treatment, essentially provided a 
medical opinion which tended to link the veteran's currently 
manifested left knee problems (cited as a cartilage defect 
over the medial trochlea with bone marrow changes) to events 
occurring during the veteran's service.  

While another VA examining physician, also in December 2006, 
commented that it was only "possible" that the veteran's 
current left knee problems might be related to the pre-
service Osgood-Schlatter's surgery, he also supplied a 
diagnosis of left knee pain which was probably related to 
degenerative changes in the femoral trochlea.  

By resolving all reasonable doubt in favor of the veteran, 
service connection for his right knee degenerative changes is 
warranted.  


ORDER

Service connection for left knee degenerative changes is 
granted.  



REMAND

Concerning the veteran's September 2003 claim of service 
connection for PTSD, as part of his claim he asserted he 
developed this disorder in March 1991.  See VA Form 21-526.  

A psychiatric assessment completed by the Vet Center in June 
2003 includes a diagnosis of chronic PTSD.  The providing 
readjustment counseling therapist added that the veteran's 
symptoms had a severe impact on his social, occupational, and 
familial areas of life.  

The report mentioned various military stressors, including 
witnessing many dead body and body parts in Kuwait, 
maneuvering around cluster bombs, getting stuck in a mine 
field, involvement in gas attacks without a gas mask, and 
seeing dead animals.  

A September 2003 letter from the veteran enunciates 
stressors, essentially those noted as part of the June 2003 
Vet Center report.  

Following a VA examination in June 2004, the examining 
psychiatrist found that no acute psychiatric disorder was 
present.  He added that the veteran did not meet the criteria 
for PTSD.  

Where the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of any alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

Significantly, denying service connection for PTSD solely 
because of an unconfirmed stressor is improper unless the 
appropriate records custodian, such as the Commandant of the 
Marine Corps, has confirmed that the claimed stressor cannot 
be corroborated or the veteran has failed to provide the 
basic information required to conduct research.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded 
another opportunity to submit more 
complete stressor statement in order to 
facilitate verification of all of his 
claimed events.  This should include 
detailed information, including 
incurrence dates and locations, 
concerning all of the incidents during 
service.  

Then, the RO should review the veteran's 
response and prepare a listing of the in-
service PTSD stressors.  This remand and 
copies of the veteran's service personnel 
records including DD Form 214 should be 
sent to the Commandant of the Marine 
Corps, Headquarters, Personnel Management 
Support Branch (Code MSB-10), Quantico, 
Virginia 22134; or, if otherwise 
indicated, to the Marine Corps Historical 
Center, Archives Section, Unit Diaries, 
Washington Navy Yard, 1254 Charles Morris 
Street, S.E., Washington, D.C. 20734.  

Those offices are requested to attempt to 
provide any additional information which 
would corroborate any of the veteran's 
claimed stressors during service during 
Desert Storm/Shield.  If measures at 
continued corroboration of the identified 
stressors are unsuccessful the RO must 
prepare a formal written unavailability 
memorandum for addition to the claims 
file.  

2.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and likely 
etiology of the claimed PTSD.  The claims 
folder must be made available to the 
examiner for review.  The clinical 
history and all pertinent psychiatric 
pathology should be discussed in the 
examination report.  If PTSD is 
diagnosed, the examiner should identify 
any stressor used as a basis for the 
diagnosis.  

3.  The RO should review any medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination, if ordered, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the claim of service connection for PTSD 
in light of all the evidence of record.  
If any benefit is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  



 Department of Veterans Affairs


